PER CURIAM.
The employer/carrier appeal an order of the judge of compensation claims awarding the claimant temporary total disability (TTD) benefits from May 9, 1990 through October 1, 1990, and finding the employer/carrier responsible for attorney’s fees. We affirm in part and reverse in part.
The employer/carrier first argue that the judge erred in finding that claimant reached maximum medical improvement (MMI) on October 1, 1990. There is competent, substantial evidence to support this finding by the judge, and we affirm that portion of the order.
We agree, however, with the argument of the employer/carrier that the judge erred in awarding an attorney’s fee to be paid by the carrier in this case. The appel-lee has conceded that the order was not intended to determine entitlement to an attorney fee, but was intended to reserve jurisdiction for determination of both entitlement and amount. We reverse the order to the extent it determines entitlement to an attorney fee and remand for further proceedings.
AFFIRMED in part, REVERSED in part, and REMANDED.
ZEHMER, BARFIELD and ALLEN, JJ„ concur.